Dismissed, Remanded, and Opinion Filed March 1, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00603-CV

      INTERNATIONAL FOREST PRODUCTS LLC, Appellant
                           V.
 SMURFIT KAPPA NORTH AMERICA LLC, AND SMURFIT KAPPA DO
      BRASIL INDUSTRIA DE EMBALAGENS S.A., Appellees

               On Appeal from the 192nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-20-04426

                        MEMORANDUM OPINION
           Before Justices Partida-Kipness, Pedersen, III, and Goldstein
                        Opinion by Justice Partida-Kipness
      Before the Court is the parties’ Stipulation and Agreement of Dismissal of

Appeal and Vacatur of Order on Appeal. In accordance with TEX. R. APP. P.

42.1(a)(2) and the parties’ stipulation, we vacate the trial court’s May 27, 2020 Order

denying appellant’s special appearance, dismiss this appeal with prejudice, and

remand this proceeding to the trial court for dismissal of the underlying proceeding

pursuant to the parties’ “Stipulation of Dismissal with Prejudice” filed with the trial
court. As agreed between the parties, we order each party to bear its own costs of

this appeal.




                                         /Robbie Partida-Kipness/
                                         ROBBIE PARTIDA-KIPNESS
                                         JUSTICE


200603F.P05




                                       –2–
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

 INTERNATIONAL FOREST                          On Appeal from the 192nd Judicial
 PRODUCTS LLC, Appellant                       District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-20-04426.
 No. 05-20-00603-CV           V.               Opinion delivered by Justice Partida-
                                               Kipness. Justices Pedersen, III and
 SMURFIT KAPPA NORTH                           Goldstein participating.
 AMERICA LLC, AND SMURFIT
 KAPPA DO BRASIL INDUSTRIA
 DE EMBALAGENS S.A., Appellees

        In accordance with this Court’s opinion of this date, the trial court’s May 27,
2020 Order denying appellant’s special appearance is VACATED, this appeal is
DISMISSED WITH PREJUDICE, and this proceeding is REMANDED to the
trial court for dismissal of the underlying proceeding pursuant to the parties’
“Stipulation of Dismissal with Prejudice” filed with the trial court.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 1st day of March, 2021.




                                         –3–